internal_revenue_service number release date index number ----------------------------------------- -------------------------------------------- ------------------------------------------------------------ ----------- -------------------------------------------- ----------------------- in re --------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------------- id no ------------ telephone number -------------------- refer reply to cc psi b09 plr-120940-05 date date ----------------------------- ------------------------- -------------- ------------------------------------ ---------------------------------- ---------------- ------------------ -------------------------- -------------------------- ------- ------- ----------- ------- legend taxpayer taxpayer trust son daughter date date date date year year x y dear ------------------------------------------------------ this is in response to your letter dated date and subsequent correspondence requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make allocations of generation-skipping_transfer gst_exemption to a_trust the facts submitted and the representations made are as follows on date taxpayer created trust for the benefit of his spouse taxpayer their two children son and daughter and the descendants of son and daughter article iii sec_3_1 of trust provides that during the lifetime of taxpayer son and daughter and their respective descendants are the beneficiaries of trust after plr-120940-05 taxpayer 1’s death the beneficiaries of trust are taxpayer son and the descendants of son and daughter article iii sec_3_2 provides the trustees with the discretion to distribute trust income and principal to the beneficiaries on date in year taxpayer contributed dollar_figurex in cash to trust taxpayer and taxpayer retained tax professionals to prepare their year form sec_709 united_states gift and generation-skipping_transfer_tax returns on their gift_tax returns taxpayer and taxpayer consented to treat gifts made by either in year as made by both pursuant to sec_2513 as a result of advice from a tax professional taxpayer 1’s and taxpayer 2’s gift_tax returns reflected that a gift of one-half of the interest of son daughter and the descendants of son and daughter in trust during taxpayer 1’s lifetime was made by taxpayer pursuant to sec_2513 in addition their gift_tax returns did not reflect an allocation of gst_exemption to the date gift because the tax professionals failed to allocate or advise taxpayer and taxpayer to allocate their gst exemptions to the gift on the returns on date in year taxpayer contributed dollar_figurey in cash to trust taxpayer retained tax professionals to prepare his year gift_tax_return in preparing the return the tax professionals failed to allocate or advise taxpayer to allocate his gst_exemption to the date gift to trust taxpayer died on date the failure to allocate gst_exemption to the gifts to trust in year sec_1 and was discovered shortly before his death as a result of taxpayer 1’s death a portion of his gst_exemption was automatically allocated to trust pursuant to sec_2632 taxpayer 1’s estate and taxpayer are requesting a ruling that taxpayer is the transferor of the date gift to trust for gst tax purposes in addition taxpayer 1’s estate is requesting an extension of time pursuant to sec_2642 notice_2001_50 and sec_301_9100-1 and sec_301_9100-2 to allocate taxpayer 1’s gst_exemption to the date and date transfers that the gst_exemption allocated to the date and date transfers will be effective as of date and date respectively and that as a result trust will have a zero inclusion_ratio for gst tax purposes law and analysis - ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2513 provides generally that a gift made by one spouse to any person other than his spouse shall for the purposes of chapter be considered as made plr-120940-05 one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2513 provides that sec_2513 shall apply only if both spouses have signified under the regulations provided for in sec_2513 their consent to the application of sec_2513 in the case of all such gifts made during the calendar_year by either while married to the other sec_25_2513-1 of the gift_tax regulations provides that if one spouse transferred property in part to his or her spouse and in part to third parties split gift treatment is effective with respect to the interest transferred to third parties only insofar as the interest transferred to third parties is ascertainable at the time of the gift and severable from the interest transferred to the spouse sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by such individual's spouse then such gift shall also be treated as if made one-half by each spouse for purposes of the gst tax sec_26_2652-1 of the generation-skipping_transfer_tax regulations provides that in the case of a transfer with respect to which the donor's spouse makes an election under sec_2513 to treat the gift as made one-half by the spouse the electing spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 the donor is treated as the transferor of one-half of the value of the entire property in revrul_56_439 1956_2_cb_605 a gift is made in trust pursuant to which the trustee is to distribute any part or all of the income or principal of the trust to or among the spouse of the donor and other descendants of the donor at such times and in such proportions and amounts as the trustee determines in its sole discretion the ruling concludes that under the facts presented the value of the right to receive the income or principal to be distributed to the spouse is not susceptible of determination therefore the gift to the spouse is not severable from the gifts to the other beneficiaries and the gift may not to any extent be considered as made one-half by the donor and one-half by his spouse within the meaning of sec_2513 in wang v commissioner tcmemo_1972_143 the court stated that in determining whether a remainder_interest is ascertainable as of the time of the gift and thus eligible for split gift treatment under sec_2513 the same principles are applied as are employed in determining whether a charitable_remainder interest subject_to an invasion power is ascertainable and thus deductible for estate_tax purposes under rules in effect prior to the enactment of sec_2055 and plr-120940-05 generally prior to the enactment of sec_2055 the charitable_remainder interest would be ascertainable if the invasion power was limited by an ascertainable_standard such that the possibility of invasion could be measured or stated in definite terms of money revrul_70_450 1970_2_cb_195 see also wang v commissioner supra if the remainder_interest was ascertainable then a charitable deduction was allowed in an amount in excess of the potential invasions if the probability of invasion was so remote as to be negligible a deduction would be allowed for the entire value of the remainder_interest revrul_54_285 1954_2_cb_302 in the present case trust provides that during taxpayer 1’s lifetime the trustees have discretionary authority to distribute trust income and principal to son daughter and their respective descendants after taxpayer 1’s death taxpayer in addition to son daughter and their respective descendants has the right to receive discretionary distributions of trust income and principal since the distributions of trust income and principal during taxpayer 1’s lifetime are discretionary this lifetime interest is not susceptible of determination and hence severable from the distributions to occur after taxpayer 1’s death accordingly based upon the facts submitted and the representations made we conclude that taxpayer cannot treat the lifetime interest of son daughter and their respective descendants in trust as being made one-half by her and one-half by taxpayer pursuant to sec_2513 therefore based upon the facts submitted and the representations made we conclude that taxpayer is the transferor of the date gift to trust for gst tax purposes ruling sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 in effect at the time of the transfer provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed plr-120940-05 sec_2632 provides that any portion of an individual's gst_exemption which has not been allocated within the time prescribed by sec_2032 shall be deemed to be allocated as follows-- a first to property which is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual's death sec_26_2632-1 provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_26_2632-1 provides that a decedent's unused gst_exemption is automatically allocated on the due_date for filing form_706 to the extent not otherwise allocated by the decedent's executor on or before that date the automatic allocation occurs whether or not a return is actually required to be filed unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the value of the property as finally determined for purposes of chapter chapter value first to direct skips treated as occurring at the transferor's death the balance if any of unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the chapter value of the non-exempt portion of the trust property or in the case of trusts that are not included in the gross_estate on the basis of the date of death value of the trust to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made the automatic allocation of gst_exemption is irrevocable and an allocation made by the executor after the automatic allocation is made is ineffective sec_2642 provided that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under ' b or c b a the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an etip its value at the time of the close of the etip and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an etip on and after the close of such etip sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained plr-120940-05 in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2624 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer 1’s estate is granted an extension of time of sixty days from the date of this letter to allocate taxpayer 1’s gst_exemption to the date and date gifts the allocation will be effective as of date and date respectively and will be based on the value of the assets taxpayer contributed to trust on date and date trust will have an inclusion_ratio of zero provided the amount of gst_exemption allocated to trust is equal to the federal gift_tax value of the assets contributed to trust on date and plr-120940-05 date because trust will have a zero inclusion_ratio at taxpayer 1’s death there will be no sec_2632 automatic allocation to trust the allocations should be made on gift_tax returns for year and year and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the returns copies are enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely heather c maloy associate chief_counsel passthroughs special industries enclosures copy for ' purposes copies of this letter
